DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Priority
Applicant’s claim for the benefit of provisional application 62/829,133 submitted on 04 April 2019 is acknowledged.


Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Claim Objections
Claim 11 is objected to because of the following informalities: “the forklift” at the end of the claim should read “the forklift.”. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “the forklift” at the end of the claim should read “the forklift.”. Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-10 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Referring to independent claim 1, this claim recites the claim limitations “a context component”, “an analysis component” and “a control component”.  For purposes of examination, as described in paragraphs [00122] of the specification, “a context component”, “an analysis component” and “a control component” will be construed as processes running on processors.
Referring to independent claim 2, this claim recites the claim limitations “a context component”, “an analysis component” and “a control component”.  For purposes of examination, as described in paragraphs [00122] of the specification, “a context component”, “an analysis component” and “a control component” will be construed as processes running on processors.
Referring to claim 6, this claim recites the claim limitation “an artificial intelligence component”.  For purposes of examination, as described in paragraphs [00122] of the specification, “an artificial intelligence component” will be construed as a process running on a processor.
Referring to claim 7, this claim recites the claim limitation “an integration component”.  For purposes of examination, as described in paragraphs [00122] of the specification, “an integration component” will be construed as a process running on a processor.
Referring to claim 9, this claim recites the claim limitation “an audio component”.  For purposes of examination, as described in paragraphs [00122] of the specification, “an audio component” will be construed as a process running on a processor.
Referring to claim 10, this claim recites the claim limitations “an augmented reality component” and “a virtual reality component”.  For purposes of examination, as described in paragraphs [00122] of the specification, “an augmented reality component” and “a virtual reality component” will be construed as processes running on processors.

Because the referred claim limitations of claims 1-10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki et al. (US 4,509,127), hereinafter ‘Yuki’.

Regarding claim 11, Yuki teaches:
A computer-implemented method comprising: (Yuki: column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting angle, load, or other data input, or data are stored, and data setting means 246, as for example, comprising a key board for setting desired data by an operator.”; column 8 lines 17-23, figure 1 “The microcomputer 230 executes a program based on a flow chart shown in FIG. 7.  At the step S.sub.1, the appropriate memory routine for controlling various kinds of controls required for, such as the lifting height control of the fork 18, stored in ROM 244B of the microcomputer 230, is found in the main loop of the program.”) [The method executed by the microcomputer reads on “[a] computer-implemented method”.]
sensing, by a device operatively coupled to a processor, conditions associated with a forklift; (Yuki: column 3 lines 48-50 “According to the present invention, there is provided a [As illustrated in figure 1, the control unit 200 reads on “a device”, the CPU reads on “a processor”, which is part of the control unit 200 (is coupled to). The fork lift truck reads on “a forklift”, and sensors that sense the lifting height, tilting angle and the load of the fork lift truck reads on “sensing … conditions associated with a forklift.]
determining, by the device, context of the forklift; (Yuki: column 3 lines 35-41 “Another object of the present invention is to provide a control device for a loading and unloading mechanism making it possible to sample lifting height data within a predetermined range when lifting height data is stored in a command producing circuit, e.g. a microcomputer, thereby enabling the effecting of a smooth automatic lifting.”; column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting angle, load, or other data input, or data are stored, and data setting means 246, as for example, comprising a key board for setting desired data by an operator.”) [The sampling lifting height range, reads on “determining … context of the forklift”.]
analyzing, by the device, information associated with conditions and context of the forklift: and controlling, by the device, the forklift based on analysis of the information, including automatically lifting or lowering of the forklift (Yuki: Abstract “A control device for loading and unloading mechanism adapted to be incorporated in a fork lift truck comprises a [Comparing and calculating using the output signals of the sensor unit and stored data reads on “analyzing …”.] [The command signal generation and the controlling of the driving unit reads on “controlling …”.] [Automatic lifting height control of the fork lift truck reads on “automatically lifting or lowering of the forklift”.]


Regarding claim 18, Yuki teaches:
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to: (Yuki: column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting angle, load, or other data input, or data are stored, and data setting means 246, as for example, comprising a key board for setting desired data by an operator.”; column 8 lines 17-23, figure 1 “The microcomputer 230 executes a program based on a flow chart shown in FIG. 7.  At the step S.sub.1, the appropriate memory routine for controlling various kinds of controls required for, such as the lifting height control of the fork 18, stored in ROM 244B of the microcomputer 230, is found in the main loop of the program.”) [The memory routine, the program and/or stored data read on “program instructions”, and the memory routine, the program and/or stored data stored in the memory of the microcomputer reads on”[a] computer program product …”. The central processing unit (CPU) reads on “a processor”.]
sense, by the processor, conditions associated with a forklift; (Yuki: column 3 lines 48-50 “According to the present invention, there is provided a control device for a loading and unloading mechanism adapted to be incorporated in a fork lift truck”; column 5 lines 13-15, figures 1 and 5 “Reference numeral 100 denotes a sensor unit including a lifting height sensor 102, a tilting angle sensor 104, and a load sensor 106 (hydraulic pressure sensor).”) [The fork lift truck reads on “a forklift”, and sensors that sense the lifting height, tilting angle and the load of the fork lift truck reads on “sense … conditions associated with a forklift]
determine, by the processor, context of the forklift; (Yuki: column 3 lines 35-41 “Another object of the present invention is to provide a control device for a loading and [The sampling lifting height range, reads on “determine … context of the forklift”.]
analyze, by the processor, information associated with conditions and context of the forklift; and control, by the processor, the forklift based on analysis of the information, including automatically lifting or lowering of the forklift (Yuki: Abstract “A control device for loading and unloading mechanism adapted to be incorporated in a fork lift truck comprises a sensor unit 100 including a lifting height sensor 102, a control unit 200 comprising a control command producing circuit 240 constituted by a microcomputer 230 producing a control command on the basis of comparing calculation between the output of the sensor unit 100 and the concerned data stored in the microcomputer 230, and a driving unit 300 producing a driving output signal so as to the lifting height of the fork 18 in accordance with the control command fed from the control unit 200.  The control device includes a component operable for inhibiting storage of sampled lifting height data when the actual lifting height data are not within an allowed range, thereby to prevent erroneous operation based on erroneous data and to effect smooth follow-up speed control to the target height when automatic lifting height control is [Comparing and calculating using the output signals of the sensor unit and stored data reads on “analyze …”.] [The command signal generation and the controlling of the driving unit reads on “control …”.] [Automatic lifting height control of the fork lift truck reads on “automatically lifting or lowering of the forklift”.]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JÄRVINEN (WO 92/07746), hereinafter ‘Jarvinen’, in view of Yuki.

Regarding claim 1, Jarvinen teaches:
A system located on or within a forklift, comprising: (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 2 line 33 to page 3 line 12, figures 1-8 “In the following the invention is described in detail with reference to the attached drawing. 35 Fig. 1 shows a side view of the device according to the invention. Fig. 2 shows a front view of the same as fig. 1. Fig. 3 shows a side view of the device according to the invention, but with the load lowered down in the loading space of the vehicle. Fig. 4 shows the same as fig. 3 but with the supporting wheels used in planar moving moved into a lifting position. Fig. 5 shows the same as Fig. 4 but with the wheels lifted 5 onto the plane of the platform. Fig. 6 shows the same as fig. 5 but with the supporting wheels again moved into the position used in planar moving. Fig. 7 shows a side view of the device according to the invention in the stage of planar moving on the platform of 10 the vehicle. Fig. 8 shows in detail how the supporting arm of the lifting device according to the invention is attached to the body.”) [The wheeled lifting device reads on “a forklift”, and the system as illustrated in figures 1-8 reads on “A system located on or within a forklift”.]
a lifting system that provides for vertically lifting or lowering the forklift; (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 4 lines 25-29, figures 3-5 “Likewise, when the sliding carrier 3 again is supported e.g. to the platform of the vehicle, Fig. 3, 4 and 5, the position of the body 2 in respect to the sliding carrier 3 can be adjusted by the lifting mechanism 4.”) [The lifting mechanism 4 or the transmission mechanism with the pushbutton control reads on “a lifting system”, and the vertical position or vertical movement reads on “for vertically lifting or lowering the forklift”.]
a power supply. (Jarvinen: page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The power source reads on “a power supply”.]

Jarvinen does not explicitly teach: a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: a plurality of sensors that sense conditions associated with the forklift; a context component that determines context of the forklift; an analysis component that analyzes information from the plurality of sensors and the context component; and a control component that controls the forklift based on an output from the analysis component, wherein the control includes automatically lifting or lowering of the forklift.
Yuki teaches:
a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: (Yuki: column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting [The memory routine, the program and/or stored data reads on “one or more computer readable and executable components”. The CPU is “operably coupled to:” RAM, ROM, sensor unit, control circuit, driving unit, etc., as illustrated in figure 1.]
a plurality of sensors that sense conditions associated with the forklift; (Yuki: column 3 lines 48-50 “According to the present invention, there is provided a control device for a loading and unloading mechanism adapted to be incorporated in a fork lift truck”; column 5 lines 13-15, figure 5 “Reference numeral 100 denotes a sensor unit including a lifting height sensor 102, a tilting angle sensor 104, and a load sensor 106 (hydraulic pressure sensor).”)
a context component that determines context of the forklift; (Yuki: column 3 lines 35-41 “Another object of the present invention is to provide a control device for a loading and unloading mechanism making it possible to sample lifting height data within a predetermined range when lifting height data is stored in a command producing circuit, e.g. a microcomputer, thereby enabling the effecting of a smooth automatic lifting.”; column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting angle, load, or other [The sampling function of the control unit reads on “a context component”, and stored data, such as lifting height range, reads on “context of the forklift”.]
an analysis component that analyzes information from the plurality of sensors and the context component; and a control component that controls the forklift based on an output from the analysis component, wherein the control includes automatically lifting or lowering of the forklift. (Yuki: Abstract “A control device for loading and unloading mechanism adapted to be incorporated in a fork lift truck comprises a sensor unit 100 including a lifting height sensor 102, a control unit 200 comprising a control command producing circuit 240 constituted by a microcomputer 230 producing a control command on the basis of comparing calculation between the output of the sensor unit 100 and the concerned data stored in the microcomputer 230, and a driving unit 300 producing a driving output signal so as to the lifting height of the fork 18 in accordance with the control command fed from the control unit 200.  The control device includes a component operable for inhibiting storage of sampled lifting height data when the actual lifting height data are not within an allowed range, thereby to prevent erroneous operation based on erroneous data and to effect smooth follow-up speed control to the target height when automatic lifting height control is effected.  The control device further comprises structure for slowly stopping the fork at the time of the automatic lifting height control.  Prior to the automatic lifting height control, when lifting height data is stored in the microcomputer 230, the control device is designed so that lifting height data within a predetermined range can be sampled.  Furthermore, the valve opening angle of the control valve for actuating a lift cylinder 346 is limited to a predetermined range, thereby stabilizing a lifting height speed.”) [Comparing and calculating functions of the control unit that calculates and compares the output signals of the sensor unit with stored data reads on “an analysis component”.] [The command signal reads on “an output from the analysis component”, and the controlling function of the control unit that controls process of the driving unit reads on “a control component”.] [Automatic lifting height control of the fork lift truck reads on “automatically lifting or lowering of the forklift”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen and Yuki before them, to modify the wheeled lifting device with lifting process to incorporate a microcomputer and corresponding devices that execute the lifting process with an ability to compute and store data to use in the operation of the wheeled lifting device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve controlling the wheeled lifting device automatically, stably and smoothly, and preventing erroneous operation (Yuki: Abstract “The control device includes a component operable for inhibiting storage of sampled lifting height data when the actual lifting height data are not within an allowed range, thereby to prevent erroneous operation based on erroneous data and to effect smooth follow-up speed control to the target height when automatic lifting height control is effected.”; column 3 lines 35-47 “Another object of the present invention is to provide a control device for a loading and unloading mechanism making it possible to sample lifting height data within a predetermined range when lifting height data is stored in a command producing circuit, e.g. a microcomputer, thereby enabling the effecting of a smooth automatic lifting. It is another object of the invention to provide a control device for a loading and unloading mechanism wherein a valve opening angle of a lift valve fed to a lift cylinder for lifting and lowering a fork is limited 



Regarding claim 2, Jarvinen teaches:
A system located on or within a forklift, comprising: (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 2 line 33 to page 3 line 12, figures 1-8 “In the following the invention is described in detail with reference to the attached drawing. 35 Fig. 1 shows a side view of the device according to the invention. Fig. 2 shows a front view of the same as fig. 1. Fig. 3 shows a side view of the device according to the invention, but with the load lowered down in the loading space of the vehicle. Fig. 4 shows the same as fig. 3 but with the supporting wheels used in planar moving moved into a lifting position. Fig. 5 shows the same as Fig. 4 but with the wheels lifted 5 onto the plane of the platform. Fig. 6 shows the same as fig. 5 but with the supporting wheels again moved into the position used in planar moving. Fig. 7 shows a side view of the device according to the invention in the stage of planar moving on the platform of 10 the vehicle. Fig. 8 shows in detail how the supporting arm of the lifting device according to the invention is attached to the body.”) [The wheeled lifting device reads on “a forklift”, and the system as illustrated in figures 1-8 reads on “A system located on or within a forklift”.]
a lifting system that provides for vertically lifting or lowering the forklift; (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted [The lifting mechanism 4 or the transmission mechanism with the pushbutton control reads on “a lifting system”, and the vertical position or vertical movement reads on “for vertically lifting or lowering the forklift”.]
a power supply; (Jarvinen: page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The power source reads on “a power supply”.]
a drive train for self-propelling the forklift. (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The transmission reads on “a drive train”, and the lifting or the wheels are driven by the transmission using the electric motor as operated by pushbutton control reads on “self-propelling”.]

 a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: a plurality of sensors that sense conditions associated with the forklift; a context component that determines context of the forklift; an analysis component that analyzes information from the plurality of sensors and the context component; and a control component that controls the forklift based on an output from the analysis component, wherein the control includes automatically lifting or lowering of the forklift or self-propelling the forklift.
Yuki teaches:
a memory storing one or more computer readable and executable components; and a processor operably coupled to the memory and that executes the computer readable and executable components stored in the memory and that is operably coupled to: (Yuki: column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting angle, load, or other data input, or data are stored, and data setting means 246, as for example, comprising a key board for setting desired data by an operator.”; column 8 lines 17-23, figure 1 “The microcomputer 230 executes a program based on a flow chart shown in FIG. 7.  At the step S.sub.1, the appropriate memory routine for controlling various kinds of controls required for, such as the lifting height control of the fork 18, stored in ROM 244B of the microcomputer 230, is found in the main loop of the program.”) [The memory routine, the program and/or stored data reads on “one or more computer readable and executable components”. The CPU is “operably coupled to:” RAM, ROM, sensor unit, control circuit, driving unit, etc., as illustrated in figure 1.]
a plurality of sensors that sense conditions associated with the forklift; (Yuki: column 3 lines 48-50 “According to the present invention, there is provided a control device for a loading and unloading mechanism adapted to be incorporated in a fork lift truck”; column 5 lines 13-15, figure 5 “Reference numeral 100 denotes a sensor unit including a lifting height sensor 102, a tilting angle sensor 104, and a load sensor 106 (hydraulic pressure sensor).”)
a context component that determines context of the forklift; (Yuki: column 3 lines 35-41 “Another object of the present invention is to provide a control device for a loading and unloading mechanism making it possible to sample lifting height data within a predetermined range when lifting height data is stored in a command producing circuit, e.g. a microcomputer, thereby enabling the effecting of a smooth automatic lifting.”; column 5 lines 27-36 “More particularly, the control command producing unit 240 comprises a central processing unit (CPU) designated by reference numeral 242, a memory 244 essentialy consisting of a random access memory (RAM) designated by reference numeral 244A, a read only memory (ROM) designated by reference numeral 244B in which predetermined lifting height, tilting angle, load, or other data input, or data are stored, and data setting means 246, as for example, comprising a key board for setting desired data by an operator.”) [The sampling function of the control unit reads on “a context component”, and stored data, such as lifting height range, reads on “context of the forklift”.]
an analysis component that analyzes information from the plurality of sensors and the context component; and a control component that controls the forklift based on an output from the analysis component, wherein the control includes automatically lifting or lowering of the forklift or self-propelling the forklift. (Yuki: Abstract “A control device for loading and unloading mechanism adapted to be incorporated in a fork lift truck comprises a sensor unit 100 including a lifting height sensor 102, a control unit 200 comprising a control command producing circuit 240 constituted by a microcomputer 230 producing a control command on the basis of comparing calculation between the output of the sensor unit 100 and the concerned data stored in the microcomputer 230, and a driving unit 300 producing a driving output signal so as to the lifting height of the fork 18 in accordance with the control command fed from the control unit 200.  The control device includes a component operable for inhibiting storage of sampled lifting height data when the actual lifting height data are not within an allowed range, thereby to prevent erroneous operation based on erroneous data and to effect smooth follow-up speed control to the target height when automatic lifting height control is effected.  The control device further comprises structure for slowly stopping the fork at the time of the automatic lifting height control.  Prior to the automatic lifting height control, when lifting height data is stored in the microcomputer 230, the control device is designed so that lifting height data within a predetermined range can be sampled.  Furthermore, the valve opening angle of the control valve for actuating a lift cylinder 346 is limited to a predetermined range, thereby stabilizing a lifting height speed.”) [Comparing and calculating functions of the control unit that calculates and compares the output signals of the sensor unit with stored data reads on “an analysis component”.] [The command signal reads on “an output from the analysis component”, and the controlling function of the control unit that controls process of the driving unit reads on “a control component”.] [Automatic lifting height control of the fork lift truck reads on “automatically lifting or lowering of the forklift”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve controlling the wheeled lifting device automatically, stably and smoothly, and preventing erroneous operation (Yuki: Abstract “The control device includes a component operable for inhibiting storage of sampled lifting height data when the actual lifting height data are not within an allowed range, thereby to prevent erroneous operation based on erroneous data and to effect smooth follow-up speed control to the target height when automatic lifting height control is effected.”; column 3 lines 35-47 “Another object of the present invention is to provide a control device for a loading and unloading mechanism making it possible to sample lifting height data within a predetermined range when lifting height data is stored in a command producing circuit, e.g. a microcomputer, thereby enabling the effecting of a smooth automatic lifting. It is another object of the invention to provide a control device for a loading and unloading mechanism wherein a valve opening angle of a lift valve fed to a lift cylinder for lifting and lowering a fork is limited to a predetermined range, thereby stabilizing a lifting speed when an automatic lifting height control is effected.”).

Regarding claim 3, Jarvinen and Yuki teach all the features of claim 2.
Jarvinen further teaches:
wherein the forklift comprises a self-lifting forklift. (Jarvinen: page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 4 lines 25-29, figures 3-5 “Likewise, when the sliding carrier 3 again is supported e.g. to the platform of the vehicle, Fig. 3, 4 and 5, the position of the body 2 in respect to the sliding carrier 3 can be adjusted by the lifting mechanism 4.”) [The pushbutton control of the motor to lift the wheeled lifting device reads on “a self-lifting forklift”.]

Regarding claim 4, Jarvinen and Yuki teach all the features of claim 2.
Yuki further teaches:
an interactive display component that visually represents control of the forklift by the control component. (Yuki: [sum (9) “The calculated lifting height is displayed on a display (not shown) provided on the key board 246.”; [sum (13) “The CPU 242 effects calculation based on the counted value to produce a signal indicative of lifting height. The corresponding lifting height data is displayed on the key board 246.”) [The display with the keyboard 246 reads on “an interactive display”, the lifting reads on “control of the forklift”, and the display of the lifting height reads on “visually represents control of the forklift”.]
The motivation to combine Jarvinen and Yuki, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 7, Jarvinen and Yuki teach all the features of claim 2.

an integration component that integrates the system with other devices and systems. (Yuki: Figure 1) [The combination of the INTERFACE CIRCUIT 220 and the CONTROL COMMAND PRODUCING CIRCUIT 240 that exchange inputs and outputs reads on “an integration component”, and the SENSOR UNIT 100 and DRIVING UNIT 300 read on “other devices and systems”.]
The motivation to combine Jarvinen and Yuki, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Yuki, further in view of PRYOR et al. (US 2019/0080537 A1), hereinafter ‘Pryor’.
Regarding claim 5, Jarvinen and Yuki teach all the features of claim 2.
Jarvinen and Yuki do not explicitly teach: wherein the analysis component employs crowdsourcing to facilitate analyzing information from the plurality of sensors and the context component.
Pryor teaches:
wherein the analysis component employs crowdsourcing to facilitate analyzing information from the plurality of sensors and the context component. (Pryor: [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0009], [Receiving information from the anchor radio transceivers, as well as, the sensors that are shared by the forklift trucks in the loading dock, in order to determine various zones for the forklift trucks reads on “employs crowdsourcing”.]

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ensuring the safety of the forklift truck operation and operator by determining various unsafe and safe zones, and accordingly, cause automated responsive action of the forklift truck (Pryor: [0002] According to OSHA, there are approximately 94,750 (reported) forklift related injuries every year.  Of that, 7% of these accidents occur when a forklift is driven off a loading dock.  Additionally, lost productivity from workplace injuries cost US companies over $60 billion per year; while one fatality can ruin a family FOREVER and cost over $1 million to the company.”; [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0007] It is also an object of the invention to provide a system that will prevent an industrial vehicle such as a forklift truck from entering an unsafe area around a dock door such that the operator of the vehicle is warned visually and audibly when the vehicle enters a first warning zone, the vehicle is temporarily disabled when it enters a second shut-down zone, and the vehicle is locked-out upon entering a third lock-out zone.”).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Yuki, further in view of Pryor, further in view of Melendez et al. (US 2019/0082044 A1), hereinafter ‘Melendez’.
Regarding claim 6, Jarvinen, Yuki and Pryor teach all the features of claims 2 and 5.
Jarvinen, Yuki and Pryor do not explicitly teach: an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component.
Melendez teaches:
an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component. (Melendez: [0065] “In some examples, the supplemental past usage history analyzer 304, the supplemental usage context history analyzer 330, the usage context profile collector/analyzer 332, the external data source analyzer 318, and/or the current usage data analyzer 308, may use machine learning techniques, neural networks, artificial intelligence, programmed logic, etc., to analyze the supplied information.  In this manner, the remote safety manager 130 uses the on-going collection of information from the safety monitor 110A as feedback in understanding (and even predicting) the habits, routines, preferences, etc., of the user 150A.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Yuki, Pryor and Melendez before them, to modify the analyzing of various supplied information and sensor data for the safety of the operator to incorporate artificial intelligence for the analysis.
.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Yuki, further in view of Choi (KR 101774200 B1), hereinafter ‘Choi’.
Regarding claim 8, Jarvinen and Yuki teach all the features of claims 2 and 7.
Jarvinen and Yuki do not explicitly teach: whereby the integration component can communicate with an integration component of a second forklift.
Choi teaches:
whereby the integration component can communicate with an integration component of a second forklift. (Choi: [0021], figure 2 “The present invention relates to a forklift warning unit (20) installed on each forklift to warn the operator or the proximity of the forklift, and a control unit and a forklift control unit 30 for stopping the running of the forklift.”; [0036] “The forklift warning unit 20 includes an RFID reader 21, a zigbee communication module 22, a  “The Zigbee communication module 22 allows each forklift to function as a Zigbee node so that Zigbee communication can be performed between a plurality of forklifts as a near field wireless communication technology.”; [0043] “In the present invention, each of the Zigbee nodes 40 recognizes the position of the Zigbee nodes located around the Zigbee nodes 40 through the Zigbee communication module 22 and transmits the position of the Zigbee nodes to the forklift side control part 25, 25) determines whether the distance d2 between the forklift and the forklift is within a critical distance based on the received position signal.”) [The Zigbee communication module 22 reads on “the integration component”, and the Zigbee communication module of another one of the forklifts reads on “an integration component of a second forklift”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Yuki and Choi before them, to modify the interface of the forklift controller with safety system to incorporate near-field or Zigbee communication for communicating amongst the forklifts.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the safety of forklift operations by preventing forklift to forklift collisions (Choi: [0005] “However, most of the prior art is disclosed only for the proximity warning between a worker and a forklift, and no technology has been disclosed that incorporates a technique for stopping the forklift operation and warning of collision between the forklift and the forklift. [0046], figures 1 and 4b “The forklift side control unit 25 of the present invention may be configured such that the RFID reader 21 receives the worker's unique identification information of the active RFID tag 11 (that is, the .



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Yuki, further in view of High et al. (US 2017/0283171 A1), hereinafter ‘High’.
Regarding claim 9, Jarvinen and Yuki teach all the features of claim 2.
Jarvinen and Yuki do not explicitly teach: an audio component that facilitates control of the forklift by the control component utilizing voice commands.
High teaches:
an audio component that facilitates control of the forklift by the control component utilizing voice commands. (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Yuki and High before them, to modify the interface of the forklift controller to incorporate receiving various input methods including voice command input.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operator input flexibility by using available inputs of the user interface (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 170; uncouple from the forklift unit 170; control movement of the forklift unit 170 in order to pick up a pallet 180 and/or to set down the pallet 180 and/or to move the pallet 180 within the space of the product storage facility 110.”).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvinen, in view of Yuki, further in view of Fitch et al. (US 2014/0114530 A1), hereinafter ‘Fitch’.
Regarding claim 10, Jarvinen and Yuki teach all the features of claims 2 and 3.
Jarvinen and Yuki do not explicitly teach: wherein the interactive display component comprises at least one of an augmented reality component or a virtual reality component.
Fitch teaches:
wherein the interactive display component comprises at least one of an augmented reality component or a virtual reality component. (Fitch: [0033], figure 3 “By way of further example, a computer-equipped vehicle 120 in the nature of a forklift could be configured to receive GPS and/or RFID information and use that information to display an augmented reality environment on the transparent display device 70.  More specifically, the augmented reality environment could overlay the real-world environment viewed through the transparent display device 70 with graphical and/or textual data regarding the location of warehoused items to be picked up and the best route to reach their location.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jarvinen, Yuki and Fitch before them, to modify the user interface of the forklift controller to incorporate the transparent display with augmented reality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operation of the forklift with relevant task related visual information that would otherwise not be available without obstructing the view of the operator and compromising safety (Fitch: [0005] “What is .



Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki, in view of Jarvinen.

Regarding claim 12, Yuki teaches all the features of claim 11.
Yuki does not explicitly teach: controlling by the device, the forklift by self-propelling the forklift.
Jarvinen teaches:
controlling by the device, the forklift by self-propelling the forklift. (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 is guidedly adjusted either at a shaft 13 by using muscular work, by means of an electric motor through pushbutton control or in some other way.”; page 6 lines 36-39 “The wheels 5 or one pair of wheels 6 of the lifting device 1 may be provided with an in itself known transmission using either the same power source with the lifting mechanism 4 or a separate one.”) [The wheeled lifting device reads on “the forklift”, the transmission reads on “a drive train”, and the lifting of the wheeled lifting device, driven by the transmission using the electric motor as operated by pushbutton control reads on “self-propelling”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuki and Jarvinen before them, to modify the powered  lifting of the fork to incorporate an ability to lift the fork lift truck.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the ability to reduce extra moving devices to accommodate moving the load at varying levels (Jarvinen: page 2 lines 27-31 “As the greatest advantage provided by the invention can be regarded the fact that it 25 makes it possible to move the load in the loading space of the vehicle, lower it from the vehicle onto ground level, and move it on ground level, even in stairs connected to it, by means of a device that is safe to use and has low manufacturing costs. Tail lifts or similar, having to be 

Regarding claim 13, Yuki and Jarvinen teach all the features of claims 11-12.
Yuki further teaches:
visually representing control of the forklift to facilitate control of the forklift. (Yuki: [sum (9) “The calculated lifting height is displayed on a display (not shown) provided on the key board 246.”; [sum (13) “The CPU 242 effects calculation based on the counted value to produce a signal indicative of lifting height. The corresponding lifting height data is displayed on the key board 246.”) [The lifting reads on “control of the forklift”, and the displaying of the lifting height reads on “visually representing control of the forklift”.]


Regarding claim 19, Yuki teaches all the features of claim 18.
Yuki does not explicitly teach: causing the processor to control the forklift by self-propelling the forklift.

Jarvinen teaches:
causing the processor to control the forklift by self-propelling the forklift. (Jarvinen: page 1 lines 3-4 “The present invention relates to a wheeled lifting device and a method applicable in its use.”; page 4 lines 14-20 “The lifting mechanism 4 of the lifting device may be a transmission mechanism utilizing an in itself known screw, a chain gearing, hydraulics, pneumatics etc., by which the vertical position of the sliding carrier 3 with respect to the body 2 [The wheeled lifting device reads on “the forklift”, the transmission reads on “a drive train”, and the lifting of the wheeled lifting device, driven by the transmission using the electric motor as operated by pushbutton control reads on “causing … self-propelling”.]

Regarding claim 20, Yuki and Jarvinen teach all the features of claims 18-19.
Yuki further teaches:
causing the processor to generate a visual representation of control of the forklift. (Yuki: [sum (9) “The calculated lifting height is displayed on a display (not shown) provided on the key board 246.”; [sum (13) “The CPU 242 effects calculation based on the counted value to produce a signal indicative of lifting height. The corresponding lifting height data is displayed on the key board 246.”) [The lifting reads on “control of the forklift”, and the displaying of the lifting height reads on “visually representing control of the forklift”.]



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, in view of Jarvinen, further in view of Pryor.
Regarding claim 14, Yuki and Jarvinen teach all the features of claims 11-12.
 employing crowdsourcing to facilitate the analysis of the information associated with conditions and context of the forklift.
Pryor teaches:
employing crowdsourcing to facilitate the analysis of the information associated with conditions and context of the forklift. (Pryor: [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0009], figure 2A “According to one presently preferred embodiment of the invention, there is provided a system to detect, track, warn, shut down and/or lockout an industrial vehicle entering an unsafe area.  The system includes a plurality of anchor radio transceivers positioned in proximity to a workspace, Each anchor radio transceiver is positioned in a known location such that the plurality of anchor radio transceivers form a fixed array of anchor radio transceivers.  At least one mobile radio transceiver associated with a mobile industrial vehicle is also provided.  The mobile radio transceiver is configured to exchange data packets of information with one or more of the plurality of anchor radio transceivers.  A computer is also provided that is in communication with the fixed array of radio transceivers.  The computer is capable of determining the coordinate location of the mobile radio transceiver based on timing of the received data packets of information.  The computer is further capable of defining one or more safety zones at any location within the workspace such that a programmed action is taken when the mobile radio transceiver enters one of the one or more safety zones.  The workspace is a warehouse and the mobile industrial vehicle is a forklift truck according to one aspect of the present invention.”; [0030] “As shown in FIG. 2A, when sensors detect that a trailer is present and locked at a dock [Receiving information from the anchor radio transceivers, as well as, the sensors that are shared by the forklift trucks in the loading dock, in order to determine various zones for the forklift trucks reads on “employing crowdsourcing”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuki, Jarvinen and Pryor before them, to modify the controlling of the forklifts in an area to incorporate receiving information from shared devices and sensor data in the area to collectively determine surrounding conditions in the area that affect the forklift operations.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ensuring the safety of the forklift truck operation and operator by determining various unsafe and safe zones, and accordingly, cause automated responsive action of the forklift truck (Pryor: [0002] According to OSHA, there are approximately 94,750 (reported) forklift related injuries every year.  Of that, 7% of these accidents occur when a forklift is driven off a loading dock.  Additionally, lost productivity from workplace injuries cost US companies over $60 billion per year; while one fatality can ruin a family FOREVER and cost over $1 million to the company.”; [0006] “It is therefore an object of the present invention to provide a system to detect and track the position location of an industrial vehicle within a workspace and to provide one or more safety zones defined by data that trigger an automated responsive action from the industrial vehicle.”; [0007] .



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, in view of Jarvinen, further in view of Pryor, further in view of Melendez.
Regarding claim 15, Yuki, Jarvinen and Pryor teach all the features of claims 11-12 and 14.
Yuki, Jarvinen and Pryor do not explicitly teach: utilizing artificial intelligence to facilitate the analysis of the information associated with conditions and context of the forklift.
Melendez teaches:
utilizing artificial intelligence to facilitate the analysis of the information associated with conditions and context of the forklift. (Melendez: [0065] “In some examples, the supplemental past usage history analyzer 304, the supplemental usage context history analyzer 330, the usage context profile collector/analyzer 332, the external data source analyzer 318, and/or the current usage data analyzer 308, may use machine learning techniques, neural networks, artificial intelligence, programmed logic, etc., to analyze the supplied information.  In this manner, the remote safety manager 130 uses the on-going collection of information from the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuki, Jarvinen, Pryor and Melendez before them, to modify the analyzing of various supplied information and sensor data for the safety of the operator to incorporate artificial intelligence for the analysis.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the safety system to also learn habits, routines, preferences, etc., of the operator from plethora of information (Melendez: [0002] “In recent years, the sales of portable electronic devices, such as portable cellular telephones, smart watches, fitness trackers, personal digital assistants, etc., have exploded.  The increased sales of such devices are due, in large part, to the ever expanding functionality of the devices.  While a decade ago most portable electronic devices were able to do little more than communicate phone calls, today's portable electronic devices perform a multitude of tasks aimed at improving the lives and lifestyles of the user.”).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, in view of Jarvinen, further in view of High.
Regarding claim 16, Yuki and Jarvinen teach all the features of claims 11-12.
Yuki and Jarvinen do not explicitly teach: utilizing voice commands to facilitate control of the forklift.

utilizing voice commands to facilitate control of the forklift. (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user interface 250 with the ability to permit an operator, such as a worker at the product storage facility 110 where the system 100 is implemented, of the central computer system 140 to manually control the central computer system 140 by inputting commands via touch-screen and/or button operation and/or voice commands to, for example, to send a signal to a motorized transport unit 160 to instruct the motorized transport unit 160 to: move underneath a forklift unit 170 and couple to a forklift unit 170; uncouple from the forklift unit 170; control movement of the forklift unit 170 in order to pick up a pallet 180 and/or to set down the pallet 180 and/or to move the pallet 180 within the space of the product storage facility 110.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuki, Jarvinen and High before them, to modify the interface of the forklift controller to incorporate receiving various input methods including voice command input.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operator input flexibility by using available inputs of the user interface (High: [0027] “In the embodiment shown in FIG. 2, the processor-based control unit 210 of the central computer system 140 is electrically coupled via a connection 245 to a user interface 250, which may include a visual display or display screen 260 (e.g., LED screen) and/or button input 270 that provide the user .



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki, in view of Jarvinen, further in view of Fitch.
Regarding claim 17, Yuki and Jarvinen teach all the features of claims 11-13.
Yuki and Jarvinen do not explicitly teach: utilizing augmented reality or virtual reality to visually represent control of the forklift and facilitate control of the forklift.
Fitch teaches:
utilizing augmented reality or virtual reality to visually represent control of the forklift and facilitate control of the forklift. (Fitch: [0033], figure 3 “By way of further example, a computer-equipped vehicle 120 in the nature of a forklift could be configured to receive GPS and/or RFID information and use that information to display an augmented reality environment on the transparent display device 70.  More specifically, the augmented reality environment could overlay the real-world environment viewed through the transparent display device 70 with [The transparent display device 70 displaying the reality environment as the operator of the forklift operates/controls the forklift reads on “visually represent control of the forklift and facilitate control of the forklift”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Yuki, Jarvinen and Fitch before them, to modify the user interface of the forklift controller to incorporate the transparent display with augmented reality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the operation of the forklift with relevant task related visual information that would otherwise not be available without obstructing the view of the operator and compromising safety (Fitch: [0005] “What is needed is a computer system suitable for use in a vehicle that provides less obstruction to the vehicle operator's field of vision.  In particular, a computer system is needed that has a display screen large enough to display information in an easy-to-read fashion, thereby avoiding undue visual strain on the vehicle operator, while not obstructing the view of the vehicle operator in a manner that would create an unsafe operating environment.”; [0033] “A computer-equipped vehicle 120 according to the present invention enjoys the safety and usability benefits afforded by the vehicle computer system 10, and, in particular, by the employment of a transparent display device 70 and a safety controller 60.  Additionally, a computer-equipped vehicle 120 is better suited to implement software solutions employing augmented reality (AR) technology, including such software solutions as building information modeling (BIM).  As will be understood by one of ordinary skill in the art, augmented reality technology enables a computer 



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL W CHOI/Examiner, Art Unit 2116